DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al (2007/0172759) in view of Hanamura et al (2011/0008730).
Ogihara et al disclose a silicone resin composition comprising a first and a second acid generator. The acid genetaors include commercially available TAG2678, a preferred compound for the instantly claimed TAG, which meets the limitations of the instant claims 1 and 2, the compound employed in an amount falling within the scope of the instant claim 5 (1 part by wright; examples).
The resin comprises a silicon-containing compound falls within the scope of the instant formula 2 (see [0132]), wherein R5 and R6 are groups as claimed (instant claim 3). 
The composition may further comprises additional compounds such as a neutralizer, which maybe an epoxy compound ([0201]; instant claim 4). 
Hanamura et al disclose a positive radiation-sensitive composition comprising:

    PNG
    media_image1.png
    320
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    40
    273
    media_image2.png
    Greyscale


Wherein the quinonediazide is a 1,2-quinonediazide as instantly claimed ([0051]-[0055]), which generates a carboxylic acid upon radiation. 
The primary reference teaches that the second acid generator may be a known acid generator, and is not limited to the suggested examples of a wide variety of known types of compounds.
	Therefore, given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Ogihara et a, choosing as the second acid generator, that known in the art and preferred to be used with silicone resins as taught by Hanamura et al.
The method of the reference includes a curing/ baking step to initiate crosslinking to form a cured silicon film as required by the instant claim 7. While the reference fails to specific the transmittance, given the similarities in components between the film of the reference to that as claimed, one of ordinary skill in the art would have expected the material of the reference to possess similar properties, including the transmittance absence evidence to the contrary (instant claim 8).


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al (10,457,779).
Takemura et al disclose a polyimide polymer and resin composition comprising it, wherein the composition further comprises a photo radical-initiator or photoacid generator, a solvent, and a crosslinking agent. 
The polyimide is prepared from siloxane diamines (column 21), and the positive resin composition includes a crosslinker such as (column 46; instant claim 1)):

    PNG
    media_image3.png
    416
    299
    media_image3.png
    Greyscale


A further compound E includes heat activated acid generators (thermal acid generators), including those meeting the limitations of the instant claims and would have a structure of the instant formula 1, and would be expected to have a pKa value as claimed (instant claims 1 and 2) and is employed in an amount as set forth by the instant claim 5:

    PNG
    media_image4.png
    166
    317
    media_image4.png
    Greyscale



 The composition may further include an epoxy as the second crosslinker (column 45, instant claim 4).
The material is employed in a method comprising the steps of and resultant cured film layers as claimed by the instant claims 6 and 7. 

    PNG
    media_image5.png
    176
    288
    media_image5.png
    Greyscale

While the reference fails to specific the transmittance, given the similarities in components between the film of the reference to that as claimed, one of ordinary skill in the art would have expected the material of the reference to possess similar properties, including the transmittance absence evidence to the contrary (instant claim 8).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Takemura et al, choosing as the polyimidie, that comprising a siloxane as taught by the reference. 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanamura et al in view of either Ogihara et al or Takemura et al.
Hanamura et al has been discussed above. In addition to the siloxane of the instant formula 2 (instant claims 1 and 3) reference further teaches positive radiation-sensitive composition comprising a quinone diazide, an epoxy compound ([0087]; instant claim 4), and a thermosensitive acid generator in an amount of 1 to 5 parts by mass ([column 13, like 5 to column 16, line 46; instant claim 5). 

    PNG
    media_image1.png
    320
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    40
    273
    media_image2.png
    Greyscale


Wherein the quinonediazide is a 1,2-quinonediazide as instantly claimed ([0051]-[0055]), which generates a carboxylic acid upon radiation. 
The reference presents non-limiting options, and teaches that known TAGs maybe employed, but fails to specifically teach a TAG having a pKa and structure as claimed by the instant claim 1 (and 2). 
As taught above, each of Ogihara et al and Takemura et al disclose similar compositions and teach known TAGs having a pKa and structure as claimed. The references teach that these compounds and conventional in the art as TAGs, and with siloxane resins. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hanamura et al, choosing as the thermal acid generator, that as taught to be known and useful in compositions with silicon-containing resins, with the resultant material also meeting the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722